NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                              :
ELIJAH PITTMAN,                               :      Civil Action No. 16-9545 (JMV/MF)
                                              :
                       Plaintiff,             :
                                              :
               v.                             :                   OPINION
                                              :
PATRICK NOGAN, et al.,                        :
                                              :
                       Defendants.            :
                                              :

VAZQUEZ, District Judge:

I.     INTRODUCTION

       This matter comes before the Court upon pro se Plaintiff Elijah Pittman’s filing of an

amended civil rights complaint. (ECF No. 8.) The Court must review Plaintiff’s Amended

Complaint, pursuant to 28 U.S.C. § 1915(e)(2), to determine whether it should be dismissed as

frivolous or malicious, for failure to state a claim upon which relief may be granted, or because it

seeks monetary relief from a defendant who is immune from such relief.             For the reasons

discussed below, the Court will dismiss Plaintiff’s Amended Complaint in its entirety, without

prejudice, as to all defendants.

II.    BACKGROUND

       Initially, the Court wishes to emphasize several key considerations which frame the

reasoning and analysis set forth in this Opinion. First, “Plaintiff’s primary claim [in this matter

as] against all defendants is that they threatened, harassed, and forced him to enroll in school

[during his confinement at East Jersey State Prison].” (Mar. 24, 2017 Op., ECF No. 6 at PageID:

5.) Second, all of Plaintiff’s claims are brought pursuant to 42 U.S.C. § 1983. (See Pl.’s Am.
Compl., ECF No. 8 at PageID: 52.) Third, Plaintiff will have a viable cause of action under §

1983 if, and only if, a person acting under color of state law has deprived him of – or otherwise

violated – a right secured by the Constitution or laws of the United States. West v. Atkins, 487

U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). Fourth, “Plaintiff does

not have a constitutional or statutory right to remain free from attending school in prison.” (ECF

No. 6 at PageID: 45-46 (citing Bryant v. New Jersey Department of Corrections, 2017 WL 785838,

at *1 (N.J. Super. Ct. App. Div. Mar. 1, 2017).)

       It is against this backdrop that the Court dismissed Plaintiff’s original Complaint, in its

entirety, on March 24, 2017, because it failed to allege facts that would support a viable cause of

action under § 1983. (See ECF Nos. 6 and 7.) The Court summarized the factual allegations

alleged therein, in pertinent part, as follows:

               On July 14, 2014, [Defendant] Guy Cirillo, the assistant
               superintendent, and Mr. House[, an individual who has not been
               formally named as a Defendant in this matter,] performed Plaintiff’s
               yearly classification review at East Jersey State Prison. They told
               Plaintiff he had to enroll in school because he did not have a high
               school diploma or a G.E.D. Plaintiff was put in lock-up on
               February 13, 2015, because he refused to go to school. He was
               sentenced to six months in administrative segregation, and sixty
               days were added to his sentence.

(ECF No. 6 at Page ID: 42.)

       Plaintiff’s original Complaint also relatedly “challeng[ed] the outcome of [the] prisoner

disciplinary hearing [at which the above-referenced disciplinary actions were imposed].” (Id. at

PageID: 44.) In that respect – and based on the facts alleged in that pleading – the Court construed

Plaintiff’s specific disciplinary hearing-related allegations against Defendant G. Nolley –

including that she purportedly “added time to his sentence” – as a claim that Defendant Nolley

improperly “[took] away [Plaintiff’s] good-time credits.” (Id.) The Court made clear that such



                                                   2
a claim is “not cognizable under § 1983.” (Id. (citing Edwards v. Balisok, 520 U.S. 641, 648

(1997); Garcia v. Jordan, 667 F. App’x 24, 25 (3d Cir. 2016)).)           “Apart from the prison

disciplinary hearing and resulting sanctions, [Plaintiff’s original pleading] did not describe any

threat or harassment nor did he describe the manner in which any particular defendant forced him

to enroll in school or prevented him from signing out.” (Id. at PageID: 45.) Nor did Plaintiff’s

Complaint contain facts to plausibly suggest “that he was subject to infliction of pain or deprived

of medical care as punishment for not enrolling in school.” (Id.)

        As such, the only plausible claim Plaintiff could have asserted against Defendants under §

1983 based on the facts alleged in his original pleading was a “conditions of confinement [claim]

under the Eighth Amendment.”        (Id.)   The Court then explained why Plaintiff’s original

Complaint failed to plausibly support such a claim:

               Plaintiff was sentenced to fifteen days of “lock-up,” and six months
               of administrative segregation. (ECF No. 1 at 10.) “Placing an
               inmate in restricted housing does not violate the Eighth Amendment
               ‘as long as the conditions of confinement are not foul, inhuman or
               totally without penological justification.” See Jones v. Davidsion,
               666 F. App’x 143, 147 n.3 (quoting Young v. Quinlan, 960 F.2d 351,
               364 (3d Cir. 1992)). Plaintiff has not described foul or inhuman
               conditions in lock-up or administrative segregation. Although he
               contends Defendant G. Nolley could have exercised her discretion
               not to sentence him to administrative segregation, he does not allege
               that the punishment was totally without penological justification.
               Plaintiff fails to state a claim based on his placement in lock-up or
               administrative segregation.

(Id. at 45.)

        The Court dismissed Plaintiff’s original Complaint, in its entirety, without prejudice, on

March 24, 2017. (ECF No. 7.) Plaintiff filed his current pleading, i.e., his Amended Complaint,

on April 26, 2017. (ECF No. 8.) Plaintiff’s Amended Complaint is subject to the Court’s sua




                                                3
sponte screening under 28 U.S.C. § 1915(e)(2)(B) because Plaintiff is proceeding in forma

pauperis.

III.   STANDARD OF REVIEW

       District courts must review complaints in those civil actions in which a person is

proceeding in forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). This statute directs district courts

to sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

Id.

       According to the Supreme Court’s decision in Ashcroft v. Iqbal, “a pleading that offers

‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

To survive sua sponte screening for failure to state a claim, the complaint must allege “sufficient

factual matter” to show that the claim is facially plausible. Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 483 n.17 (3d

Cir. 2012) (quoting Iqbal, 556 U.S. at 678); see also Iqbal, 556 U.S. 662, 679 (2009)

(“Determining whether a complaint states a plausible claim for relief [is] a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.”).

Moreover, while pro se pleadings are liberally construed, “pro se litigants still must allege

sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704

F.3d 239, 245 (3d Cir. 2013) (citation omitted).




                                                   4
IV.    ANALYSIS

       This Court has now reviewed the factual allegations and claims set forth in Plaintiff’s

Amended Complaint.       Based on that review, Plaintiff has failed to provide any additional

information addressing the specific pleading deficiencies identified by the Court in its March 24,

2017 Opinion. Indeed, the substantive allegations detailed in Plaintiff’s Amended Complaint

remain largely unchanged from those set forth in Plaintiff’s original Complaint. (Compare ECF

No. 1 and ECF No. 8.) Plaintiff names the same individuals as Defendants. (Id.) Plaintiff’s

primary claim is again that Defendants threatened, harassed, and forced him to enroll in school

during his confinement at East Jersey State Prison. (See, generally, ECF No. 8.) Plaintiff again

challenges the outcome of the disciplinary hearing which resulted in him being sentenced to fifteen

days of “lock-up” and six months of administrative segregation. (Id.) In that regard, Plaintiff

has not pled any new facts with respect to his reasserted allegations against Defendant G. Nolley

that allow this Court to construe those specific claims as anything other than an assertion that

Defendant Nolley improperly took away Plaintiff’s good-time credits. (See id. at PageID: 62.)

Moreover, Plaintiff has again failed to describe foul or inhuman conditions in lock-up or

administrative segregation. The Court is unable to find any new facts alleged against Defendants

which address the pleading deficiencies identified in the Court’s prior screening Opinion. The

only substantive difference which the Court has identified between the two pleadings is that

Plaintiff’s Amended Complaint now specifies that he is seeking monetary damages of $100,000.00

(see id. at PageID: 59), whereas in his original Complaint, “Plaintiff did not state what relief he

seeks.” (ECF No. 6 at PageID: 43.)

       In short, Plaintiff’s Amended Complaint fails to provide facts or information beyond that

which the Court already found inadequate for purposes of allowing Plaintiff’s prior pleading to



                                                5
proceed past sua sponte screening. 1 Accordingly, and for the additional reasons detailed in the

Court’s March 27, 217 Opinion – which the Court expressly incorporates by reference – the Court

finds that dismissal of Plaintiff’s Amended Complaint, in its entirety is appropriate.

V.     CONCLUSION

       For the foregoing reasons, Plaintiff’s Amended Complaint will be dismissed without

prejudice. To the extent Plaintiff is able to amend his Complaint with facts sufficient to overcome

the deficiencies noted in this Opinion, Plaintiff will be given one final opportunity to file a

proposed amended complaint, should he elect to do so. That pleading will also be subject to

screening and any inadequately pled claims may be dismissed with prejudice. An appropriate

Order accompanies this Opinion.



Date: October 29, 2018                                s/ John Michael Vazquez
At Newark, New Jersey                                 JOHN MICHAEL VAZQUEZ
                                                      United States District Judge




1
   For this reason, the Court will also deny Plaintiff’s renewed application for pro bono counsel
(at ECF No. 8 at PageID: 67-70) at this time. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993)
(appointment of pro bono counsel appropriate only if the court finds sufficient legal and factual
merit to a pro se litigant’s claims).
                                                 6
